                  Case 2:21-mj-30078-DUTY ECF No. 1, PageID.1
                                               AUSA:   Barrington Filed
                                                                  Wilkins02/12/21 Telephone:
                                                                                    Page 1 of   4 226-9621
                                                                                             (313)
AO 91 (Rev. ) Criminal Complaint            Officer:                 Kevin Taylor                   Telephone: (402) 403-2136

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America                                                                   Case: 2:21−mj−30078
   v.                                                                                      Assigned To : Unassigned
Gabriel AGUINAGA ALONSO                                                    Case No.        Assign. Date : 2/12/2021
                                                                                           Description: USA V. GARBIEL
                                                                                           AGUINAGA ALONSO (CMP)(MEV)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              February 1, 2021                 in the county of                 Wayne     in the
        Eastern          District of       Michigan         , the defendant(s) violated:
                   Code Section                                            Offense Description
Title 8, United States Code, Section 1326(a)           Unlawful Re-entry after Removal from the United States




        This criminal complaint is based on these facts:
On or about February 1, 2021, in the Eastern District of Michigan, Southern Division, Gabriel AGUINAGA ALONSO,
an alien from Mexico was found in the United States after having been denied admission, excluded, deported, and
removed therefrom on or about October 10, 2017, at or near Hidalgo, Texas and not having obtained the express
consent of the Attorney General of the United States or the Secretary of Homeland Security to re-apply for admission
thereto; in violation of Title 8, United States Code, Section 1326(a).


✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                         Kevin Taylor, Deportation Officer
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     February 12, 2021                                                                     Judge’s signature

City and state: Detroit, MI                                                    Kimberly G. Altman United States Magistrate Judge
                                                                                              Printed name and title
Case 2:21-mj-30078-DUTY ECF No. 1, PageID.2 Filed 02/12/21 Page 2 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF MICHIGAN
                              Southern Division      Case: 2:21−mj−30078
                                                                  Assigned To : Unassigned
UNITED STATES OF AMERICA,                   )                     Assign. Date : 2/12/2021
                                            )
                                                                  Description: USA V. GARBIEL
              v.                            )       Criminal No. _________
                                                                  AGUINAGA ALONSO (CMP)
                                            )
                                                                  (MEV)
GABRIEL AGUINAGA ALONSO, )
                                            )
                      Defendant.            )

             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Kevin Taylor, being duly sworn state the following:

       1.     I am a Deportation Officer for U. S. Immigration & Customs Enforcement
              (ICE) and am currently assigned to the Detroit Field Office. I have been
              employed by the Agency since March 2009. My duties as a Deportation
              Officer involve enforcement of the Immigration and Nationality Act,
              particularly the location and apprehension of criminal aliens for
              prosecution and removal.

       2.     This affidavit is in support of a criminal complaint charging Gabriel
              AGUINAGA ALONSO, with Reentry After Deportation, in violation of 8
              U.S.C. § 1326(a), reentry into the United States by an alien after
              deportation or removal, without express permission of the Attorney
              General or the Secretary for Homeland Security, to reapply for admission
              into the United States.

       3.     The facts and information contained in this affidavit are based on my
              personal knowledge and observations, information conveyed to me by
              other law enforcement officials, and my review of records, documents,
              and other physical evidence obtained during the course of this
              investigation. This affidavit contains information necessary to support
              probable cause but is not intended to include each and every fact and
              matter observed by me or known to the government.

       4.     Gabriel AGUINAGA ALONSO, aka: Gabriel ALONSO, (AXXX XXX
              573) born XXXXXXX XX, 1995, in Pinos, Mexico, and at all times a
              citizen of Mexico.

       5.     On November 24, 2011, the United States Border Patrol (USBP) arrested
              AGUINAGA ALONSO and granted him Voluntary Return (VR) to
              Mexico.

                                            1
Case 2:21-mj-30078-DUTY ECF No. 1, PageID.3 Filed 02/12/21 Page 3 of 4




     6.    On January 14, 2012, the USBP arrested AGUINAGA ALONSO and
           granted him VR to Mexico.

     7.    On August 28, 2017, ICE arrested AGUINAGA ALONSO and served him
           a Notice to Appear.

     8.    On October 2, 2017, an Immigration Judge in Detroit Michigan, ordered
           AGUINAGA ALONSO removed from the United States.

     9.    On October 10, 2017, ICE physically removed AGUINAGA ALONSO
           from the United States to Mexico.

     10.   On October 24, 2020, the USBP arrested AGUINAGA ALONSO and on
           that same day expelled him form the United States under Title 42.

     11.   On November 10, 2020, the USBP arrested AGUINAGA ALONSO and
           on that same day expelled him form the United States under Title 42.

     12.   On November 26, 2020, the USBP arrested AGUINAGA ALONSO and
           on that same day expelled him form the United States under Title 42

     13.   On an unknown date after November 26, 2020, AGUINAGA ALONSO
           illegally reentered the United States at an unknown location, by foot
           without inspection. AGUINAGA ALONSO was not granted permission
           to enter the United States by the Secretary of Homeland Security or the
           United States Attorney General.

     14.   On February 1, 2021, the Canton Township Police Department cited and
           arrested AGUINAGA ALONSO for the offense of failed to display valid
           license. Charges remain pending.

     15.   On February 1, 2021, ICE placed an immigration detainer on
           AGUINAGA ALONSO with the Canton Township Police Department
           after they notified ICE of his arrest.

     16.   On February 1, 2021, the Canton Township Police Department released
           AGUINAGA ALONSO to ICE on the Immigration Detainer. ICE officers
           transported AGUINAGA ALONSO to the Detroit Field Office, and he
           was processed and served Form I-871, Notice of Intent / Decision to
           Reinstate Prior Order, in person. ICE searched his fingerprints in the
           ICE/FBI systems resulting in a positive match for Gabriel AGUINAGA
           ALONSO, DOB: XXXXXXX XX, 1995, AXXX XXX 573, a previously
           removed alien.


                                       2
Case 2:21-mj-30078-DUTY ECF No. 1, PageID.4 Filed 02/12/21 Page 4 of 4




       17.    Based on the facts and information set forth above, I respectfully submit
              that there is probable cause to believe that AGUINAGA ALONSO
              illegally reentered the United States after having been deported in
              violation of Title 8 United States Code § 1326(a).



                                     ________________________
                                     Kevin Taylor
                                     Deportation Officer
                                     United States Immigration & Customs Enforcement

Sworn to before me and signed in my
presence and/or by reliable electronic means.

______________________________________
Kimberly G. Altman
United States Magistrate Judge
     February 12, 2021




                                            3
